328 F.2d 891
UNITED STATES of America, Plaintiff-Appelleev.Andrew GUST, Defendant-Appellant.
No. 15462.
United States Court of Appeals Sixth Circuit.
February 25, 1964.

1
Hayden C. Covington, New York City, on the brief, for appellant.


2
Lawrence Gubow, U. S. Atty., Paul J. Komibes, Asst. U. S. Atty., Detroit, Mich., for appellee.


3
Before WEICK, Chief Judge, CECIL, Circuit Judge, and PECK, District Judge.

ORDER.

4
The judgment of the District Court is affirmed on the authority of United States v. Willard, 312 F.2d 605 (6th Cir. 1963), cert. denied 372 U.S. 960, 83 S. Ct. 1014, 10 L. Ed. 2d 13.


5
No costs awarded. Rule 23(4).